GARDEN, JUDGE:
This claim has been submitted on a written stipulation of the claimant and respondent, said stipulation being as follows:
“1. On or about May 22, 1973, at approximately 7:50 A.M., the claimant was lawfully operating his 1969 Chevrolet in a westerly direction on and over the Fort Henry Bridge, designated as Interstate 70 Bridge, which said bridge spans the Ohio River at Wheeling, West Virginia, connecting the States of West Virginia and Ohio.
2. That the Fort Henry Bridge is owned and maintained by the State of West Virginia.
3. The claimant’s automobile, while being operated in the left most lane provided for westerly traffic, was suddenly and without warning struck by a section of non-glare metal fence which was situated between the east and west bound lanes, said fencing also being owned and maintained by the respondent.
4. That said section of non-glare metal fencing was in a state of disrepair in that it was loose.
5. That as a direct and proximate result of said fencing being in a loose condition the same swung out and into claimant’s automobile damaging the same.
6. The parties hereto stipulate that the sum of Forty-three and 30/100 Dollars ($43.30) is a fair and equitable estimate of the damages sustained by claimant.
7. That the parties hereto agree that the amount stipulated as damages is a settlement of all losses and damages arising from or grow*146ing out of the incident as mentioned or referred to in claimant’s Notice of Claim filed herein.”
The Court has reviewed the notice of claim, the respondent’s answer and, of course, the foregoing stipulation which contains an admission of liability, and the Court being of opinion that the damages are reasonable, an award is hereby made to the claimant, James R. Lantz, in the amount of $43.30.
Award of $43.30.